11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


BLM of Brownwood, Inc.,                     * From the 35th District
                                             Court of Brown County,
                                             Trial Court No. CV1009295.

Vs. No. 11-11-00311-CV                     * March 31, 2014

Mid-Tex Cellular, Ltd., John Boysen,       * Memorandum Opinion by Willson, J.
Marcus Boysen, and Jerry Boysen,             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)


     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is affirmed in part and reversed in part. We remand the
cause to the trial court for further proceedings in accordance with this court’s
opinion. The costs incurred by reason of this appeal are taxed one-half against
BLM of Brownwood, Inc. and one-half against John Boysen, Marcus Boysen, and
Jerry Boysen.